Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 11, 2018

                                      No. 04-18-00121-CV

                                      John M. DONOHUE,
                                            Appellant

                                                 v.

LAW OFFICES OF ROSS A. RODRIGUEZ, Ross A Rodriguez Attorney at Law, William T.
                           Reece, Attorney,
                              Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-09123
                       Honorable Solomon Casseb III, Judge Presiding


                                         ORDER
        The reporter’s records in this matter were due April 9, 2018. A portion of the reporter’s
record has been requested by appellee – specifically a portion of the record prepared by court
reporter Mary M. Wilson. On April 10, 2018, court reporter Wilson filed a notification of late
record asking for an additional thirty-one days in which to file the portion of the record requested
by appellee. After review, we GRANT the requested extension and ORDER court reporter
Mary M. Wilson to file her portion of the reporter’s record in this court on or before May 10,
2018.

        We order the clerk of this court to serve a copy of this order on appellant, all counsel,
and all of the court reporters.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court